DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2019 and 4/13/2020 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 25 and 35, the claims recite “wherein the NB LTF and NB STF are designed to avoid interference between the transmitted or received NB signals and the WB signal.” Such claim language appears to define the structure of the NB LTF and NB STF based on a result to be achieved by such fields. Such claim language thus provides no detail regarding what the structure of such fields actually entails, and it is unclear what structure for such fields does or does not avoid interference. It is Regarding claims 26-34 and 36-44, the claims are rejected because they depend from rejected 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 30, 33-35, 40, and 43-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2019/0230197, Sun hereinafter).
	Regarding claims 25 and 35, Sun teaches a method and a first Station (STA) (IoT device; Sun; [0029]) comprising: 	processing circuitry (Devices such as IoT devices may be comprised of a processor; Sun; [0029], [0092]) configured to transmit Narrow Band (NB) signals to, or receive NB signals from, second Stations (STAs) in a Wireless Local Area Network (WLAN) (As can be seen for instance in at least Figs. 3-5 and 7 and their corresponding descriptions, devices may transmit/receive narrow band LPLR format signals (i.e., NB signals); Sun; Figs. 3-5 and 7; [0038]-[0041], [0050], [0057]-[0058]); 	wherein symbol boundaries of the transmitted or received NB signals are aligned in time with symbol boundaries of a Wide Band (WB) signal transmitted by the first STA or another STA (At least Figs. 3-5 and 7 and their corresponding descriptions describe narrow band LPLR format signals (i.e., NB signals) that may be used in accordance with 20 MHz signals (i.e., a WB signal). As can be seen for instance in at least Figs. 3-4, regular preambles may be transmitted over the WB 20 MHz, and the boundary of such signals aligns with the LPLR signals. Symbol boundaries of the LPLR signals (i.e., the NB signals) may thus be broadly reasonably interpreted as aligning in time with symbol boundaries of the 20 MHz signal (i.e., the WB signal). The Examiner would also like to note that the LPLR signals may have different bandwidths such as 10 MHz, 5 MHz, 2 MHz, 1 MHz, or any other suitable bandwidth less than the bandwidth of the regular preamble 104. Sun may thus also be broadly reasonably interpreted as teaching the use of LPLR signals having different sizes, and in such a situation the largest LPLR signal may be broadly reasonably interpreted as the WB signal and LPLR signals having a smaller bandwidth may be broadly reasonably interpreted as the NB signals. Additionally, Figs. 5 and 7 also illustrate example sets of parameters for the LPLR signals having L periodic signals with a duration T. As can be seen from Figs. 5 and 7, exemplary period durations for such signals include 3.2 us, 1.6 us, and 0.8 us. Such durations clearly align with one another, and thus such LPLR signals may be broadly reasonably interpreted as having symbol boundaries that are aligned in time; Sun; Figs. 3-5 and 7; [0038]-[0041], [0050], [0057]-[0058]); and 	wherein the transmitted or received NB signals start with a preamble comprising an NB Short Training Field (STF) followed by an NB Long Training Field (LTF) (As can be seen in at least Fig. 6 and its corresponding description, LPLR preamble structures may include an LPLR short training field (STF) followed by an LPLR long training field (LTF), which may be broadly reasonably interpreted as a preamble comprising an NB STF followed by an NB LTF; Sun; Figs. 3-7; [0051]), wherein the NB LTF and NB STF are designed to avoid interference between the transmitted or received NB signals and the WB signal (The LPLR STF and the LPLR LTF in the LPLR preamble described in Figs. 3-7 and their corresponding descriptions having the alignment illustrated in at least Figs. 3-7 and described in depth above may be broadly reasonably interpreted as being designed to avoid interference between the transmitted or received NB signals and the WB signal. Fig. 8 also discusses the use of a guard interval to ensure that transmissions do not interfere with each other; Sun; Figs. 3-8; [0038]-[0041], [0050], [0057]-[0058], [0065]).	Regarding claims 30 and 40, Sun teaches the limitations of claims 25 and 35 respectively.	Sun further teaches the NB LTF is designed to avoid interference between the transmitted or received NB signals and the WB signal by comprising the NB LTF comprising a number NLTF of OFDM symbols, where each one of the number NLTF of OFDM symbols is preceded by a guard interval according to a WB system (As can be seen for instance in at least Fig. 8 and its corresponding description, LPLR transmissions may be preceded by an M-times long guard interval MGI. The MGI is M times longer than the GI used in the later data portions. At least paragraph [0067] describes an example wherein M=2 and two LPLR LTF symbols are transmitted. M may thus be broadly reasonably interpreted as a number NLTF of OFDM symbols and the GI may be broadly reasonably interpreted as a length of a guard interval according to a WB system; Sun; Fig. 8; [0065]-[0068]).	Regarding claims 33 and 43, Sun teaches the limitations of claims 30 and 40 respectively.	Sun further teaches each of the OFDM symbols out of the number of OFDM symbols comprises OFDM symbols from an LTF according to IEEE 802.11ax (Sun mentions 802.11ax as a standard that may be used, and therefore the LTF symbols described in Sun may be broadly reasonably interpreted as being according to IEEE 802.11ax; Sun; Figs. 3-8; [0035]), with zeros on non-active subcarriers of an NB signal (Non-active subcarriers (for instance subcarriers that are not used for the NB signal over the 20 MHz spectrum depicted in at least Fig. 4) may be broadly reasonably interpreted as containing no data transmission (and thus as having zeroes); Sun; Figs. 3-8; [0047]-[0049], [0065]-[0068]).	Regarding claims 34 and 44, Sun teaches the limitations of claims 30 and 40 respectively.	Sun further teaches the number NLTF of OFDM symbols is adapted to be 2 (At least paragraph [0067] describes an example wherein M=2 and two LPLR LTF symbols are transmitted; Sun; Fig. 8; [0065]-[0068]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-29 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2019/0230197, Sun hereinafter) in view of Suh et al. (US 2018/0019902, Suh hereinafter, full support for cited portions exists in at least provisional application No. 62/362,410)Sun.	Regarding claims 26 and 36, Sun teaches the limitations of claims 25 and 35 respectively.	Sun further teaches the NB LTF is designed to avoid interference between the transmitted or LTF of Orthogonal Frequency Division Multiplexing (OFDM) symbols that are preceded by a guard interval of a length comprising: the number NLTF of OFDM symbols times a length of a guard interval according to a WB system (As can be seen for instance in at least Fig. 8 and its corresponding description, LPLR transmissions may be preceded by an M-times long guard interval MGI. The MGI is M times longer than the GI used in the later data portions. At least paragraph [0067] describes an example wherein M=2 and two LPLR LTF symbols are transmitted. M may thus be broadly reasonably interpreted as a number NLTF of OFDM symbols and the GI may be broadly reasonably interpreted as a length of a guard interval according to a WB system; Sun; Fig. 8; [0065]-[0068]).	However, Sun does not specifically disclose to use a transmission scheme with a guard interval for the STF similar to the LTF.	Suh teaches to use a transmission scheme with a guard interval for the STF similar to the LTF (Guard intervals (GIs) may be pre-pended to each STF symbol; Suh; Fig. 3; [0095]-[0101]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Suh regarding the use of guard intervals with short training field symbols in IoT device transmissions with the teachings as in Sun regarding the use of guard intervals for training field symbols in IoT device transmissions. The motivation for doing so would have been to increase performance by utilizing a short training field design that allows for power saving (Suh; [0003]-[0008]). The Examiner would also like to note that a person having ordinary skill in the art would also likely be motivated by the disclosure of Sun to investigate the use of guard intervals with short training fields in addition to long training fields, given that Sun mentions that a guard interval provides benefits associated with preventing interference (Sun; Fig. 8; [0065]).	Regarding claims 27 and 37, Sun and Suh teach the limitations of claims 26 and 36 respectively.	Sun further teaches each OFDM symbol, out of the number NSTF of OFDM symbols, is an STF field (Sun mentions 802.11ah as a standard that may be used, and therefore the STF symbols described in Sun may be broadly reasonably interpreted as being according to IEEE 802.11ah; Sun; Figs. 3-8; [0050], [0076], [0083]).	Regarding claims 28 and 38, Sun and Suh teach the limitations of claims 26 and 36 respectively.	Sun further teaches each OFDM symbol, out of the number NSTF of OFDM symbols, comprises an OFDM symbol from an STF according to IEEE 802.11ax (Sun mentions 802.11ax as a standard that may be used, and therefore the STF symbols described in Sun may be broadly reasonably interpreted as being according to IEEE 802.11ax; Sun; Figs. 3-8; [0035]), with zeros on non-active subcarriers of an NB signal (Non-active subcarriers (for instance subcarriers that are not used for the NB signal over the 20 MHz spectrum depicted in at least Fig. 4) may be broadly reasonably interpreted as containing no data transmission (and thus as having zeroes); Sun; Figs. 3-8; [0047]-[0049], [0065]-[0068]).	Regarding claims 29 and 39, Sun and Suh teach the limitations of claims 26 and 36 respectively.	Sun further teaches the number NLTF of STF OFDM symbols is 2 (At least paragraph [0067] describes an example wherein M=2 and two LPLR LTF symbols are transmitted; Sun; Fig. 8; [0065]-[0068]).	Suh further teaches to use a transmission scheme with a guard interval for the STF similar to the LTF (Guard intervals (GIs) may be pre-pended to each STF symbol; Suh; Fig. 3; [0095]-[0101]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Suh regarding the use of guard intervals with short training field symbols in IoT device transmissions with the teachings as in Sun regarding the use of guard intervals for training field symbols in IoT device transmissions. The motivation for doing so would have been to increase performance by utilizing a short training field design that allows for power saving (Suh; [0003]-[0008]). The Examiner would also like to note that a person having ordinary skill in the art would also likely be motivated by the disclosure of Sun to investigate the use of guard intervals with short training fields in (Sun; Fig. 8; [0065]).
Allowable Subject Matter
Claims 31-32 and 41-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC MYERS/Primary Examiner, Art Unit 2474